UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1023



PATRICK DALTON,

                                               Plaintiff - Appellant,

          versus


PREMIER BEHAVIORAL SOLUTIONS, INCORPORATED,
d/b/a Brynn Marr Behavioral Healthcare System,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (7:05-cv-00030-FL)


Submitted:   April 19, 2007                 Decided:   April 24, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Dalton, Appellant Pro Se. Mark W. Peters, WALLER, LANSDEN,
DORTCH & DAVIS, Nashville, Tennessee; Norwood Pitt Blanchard III,
CRANFILL, SUMNER & HARTZOG, LLP, Wilmington, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrick    Dalton   appeals    the   district   court’s    order

granting the Defendant’s motion for summary judgment in Dalton’s

Title VII action.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Dalton v. Premier Behavioral Solutions, Inc.,

No. 7:05-cv-00030-FL (E.D.N.C. Dec. 11, 2006).          We dispense with

oral   argument   because   the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -